PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/803,652
Filing Date: 3 Nov 2017
Appellant(s): Apple Inc.



__________________
Boris Pesin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 25th 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/27/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112

Claims 4-6, 11-13, and 18-20 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention.

	Claim 4 recites a description of the received touch input not a technical operation or function; further, “irrespective to a location” on the touch-sensitive surface is disclosed in the “touch pad” of Li. The entire surface of the Li touchpad is assumed to be functional unless proven otherwise. Same rationale applies to claims 11 and 18.
Claims 5 and 6 respectively recite a description of the touch-sensitive surface not a technical operation or function. Particularly, it is unclear if the description is about the bezel of the touch-sensitive surface? It is further unclear if the touch-sensitive surface is concave? It is still further unclear if a non-square touch-sensitive surface is claimed? Same rationale applies to claims 12-13 and 19-20 respectively.
For examination purpose, said features are construed and cited as a regular touch screen in the present Office action until further clarification provided.
Claim Rejections - 35 USC § 103

Claims 2-25 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Rosenberg (US 2008/0084400), hereinafter Rosenberg, and further in view of Li (US 6,639,584), hereinafter Li, and Boillot et al. (US 2007/0211023), hereinafter Boillot.

Claim 2
“a touch-sensitive surface” Li discloses a touchpad 108;

“one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for” Rosenberg [0041] discloses “processor 20 and a system memory 26 via a memory bus 28”;

“while playing media using the electronic device, detecting an input on the touch-sensitive surface of the electronic device” Rosenberg [0037] discloses “touch gestures that are performed upon the touch screen”;

“in response to detecting the input: in accordance with a determination that the input is a rotation gesture that includes movement in a clockwise direction on the touch-sensitive surface, increasing a volume of audio playback of media; in accordance with a determination that the input is a rotation gesture that includes movement in a counterclockwise direction on the touch-sensitive surface that is different from the clockwise direction, decreasing the volume of audio playback of media” Li Figures 2A-K depict various gestures, including clockwise and counterclockwise gestures, on a touchpad performing various functions, and Li col.5 line 63 to col.6 line 4 discloses “[a]n upward motion, as shown by arrow 118 of FIG. 2E increases the volume. A downward motion, as shown by arrow 120 of FIG. 2F may be used to decrease the volume. Circular motion, such as is shown by arrow 122 of FIG. 2G commands the player to repeat the current song or ‘repeat range’, which a counterclockwise circular motion, as indicated by arrow 124 of FIG. 2H may be used to set the repeat range”;
	the “clockwise” and “counterclockwise” gestures for increasing and decreasing volume is specifically spelled out in Boillot. Boillot Figure 3 depicts clockwise and counterclockwise sound control knobs of a VUI (virtual user interface) and Boillot [0035] discloses “[t]he VUI can also include rotation knobs similar to volume knobs for changing a volume or level of corresponding controls in the GUI. A user can move a finger in a clockwise or counterclockwise direction to generate sensory events and gain control of the virtual components”

“in accordance with a determination that the input is a swipe gesture, performing a media track change operation” Li col.4 lines 65-67 discloses “by moving his finger across touchpad 108 from left to right, the user instructs music player 100 to advance to the next song”.

Rosenberg, Li, and Boillot disclose analogous art. However, Rosenberg does not spell out the “rotation gesture” and “clockwise/counterclockwise gesture increasing/decreasing volume” as recited above. These features are disclosed in Li and Boillot. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said features of Li and Boillot into Rosenberg to enhance its touch input command functions.

Claim 3
“further in response to detecting the input: in accordance with a determination that the input is a stationary gesture, transitioning between a media pause state and a media play state” Li col.6 lines 9-10 discloses “FIG. 2I shows a pause command, consisting of two taps on touchpad 108”.
Lack description given in the Specification of the present invention, “stationary gesture” is construed as “end of a gesture”; the end of the two taps disclosed in Li indicates a stationary gesture.

Claim 4
“wherein the stationary gesture is detected irrespective of a location at which the input is received on the touch-
sensitive surface” Li discloses a touchpad 108.
Claim 5
“wherein the touch-sensitive surface has curved edges” Li discloses a touchpad 108. See rejection under 35 USC §112(b).

Claim 6
“wherein the touch-sensitive surface is round” Li discloses a touchpad 108. See rejection under 35 USC §112(b).

Claim 7
“wherein performing the media track change operation includes transitioning to a next track in
accordance with a determination that the swipe gesture is performed with one finger” Li col.4 lines 65-67 discloses “by moving his finger across touchpad 108 from left to right, the user instructs music player 100 to advance to the next song”.

Claim 8
“wherein performing the media track change operation includes transitioning to a previous track in accordance with a determination that the swipe gesture is performed with two fingers” Rosenberg [0016] discloses “the two finger leftward-swipe finger gesture is mapped into a TRACK BACKWARDS video media control function”.

Claims 9 & 12-15
Claims 9 and 12-15 are rejected for the similar rationale given for claims 2 and 5-8 respectively.

Claims 10-11
Claims 10-11 are rejected for the similar rationale given for claims 3 and 4 respectively.

Claims 16 & 19-22
Claims 16 and 19-22 are rejected for the similar rationale given for claims 2 and 5-8 respectively.
Claims 17-18
Claims 17-18 are rejected for the similar rationale given for claims 3 and 4 respectively.

Claim 23
“in response to detecting the input: in accordance with a determination that the input is a stationary gesture detected at a first location on the touch-sensitive surface of the electronic device, transitioning from a media pause state to a media play state; in accordance with a determination that the input is a stationary gesture detected at a second location on the touch-sensitive surface of the electronic device, wherein the second location is different from the first location, transitioning from a media pause state to a media play state” Li col.5 lines 40-43 discloses “FIGS. 2A-K, illustrative patterns that may be traced on the surface of touchpad 108 to control the operation of music player 100 are shown. FIG. 2A shows a pattern representing the ‘play’ command”.

Claims 24-25
Claims 24 and 25 are each rejected for the similar rationale given for claim 23.

(2) Response to Argument

	A.	Group A: claims 2, 9, 16, and 3, 7-8, 10, 14-15, 17, 21-22 rejections allegedly fail to
establish a prima facie case.

	Appellant argues that no valid rationale for modifying Rosenberg with Li and Boillot and further asserts that “Boillot does not relate to touch input commands, but rather discloses a virtual user interface with touchless input. Therefore, it does not follow that a person of ordinary skill in the art would use Boillot to ‘enhance touch input commands,’ as asserted by the Examiner.” Said argument is not persuasive because there is no evidence showing that the cited references, Rosenberg, Li, and Boillot, “would lead an inventor down an errant path or discourage using the combination” of them. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)
	Further, Appellant argues that “[a] person having ordinary skill in the art would not have expected that adding the rotation gesture of Boillot would confer any particular desirable function on the invention of Li and Rosenberg, … The proposed modification results in omitted functionality, … the combination of references would lack the play from beginning functionality of Rosenberg or the repeat and repeat range functionality of Li that were originally associated with the rotational gestures.” Said argument is not persuasive because Appellant clearly mistakes the resulting functions from combining prior art references to be replacing or omitting some functions of the combined references. In fact, the Li and Boillot functions are incorporated into the Rosenberg reference, not replacing or omitting some of the Rosenberg, Li, or Boillot functions.
In plain English, more functions are added into Rosenberg, or after modification, Rosenberg has functions including the features of Li and Boillot. Still, in other words, Rosenberg is improved, not limited by Li and Boillot, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)
With respect to the “clockwise” vs “counterclockwise” inputs for increasing or decreasing audio volume, Appellant argues that “Boillot does not disclose ‘an input on the touch-sensitive surface of the electronic device,’ as required by claim 2. To the contrary, Boillot teaches that ‘[a] user can perform touchless push actions on the virtual components of the VUI 120 to activate a response in the UI 150. Notably, the VUI 120 is distinct and separate from the GUI 130 in that it is touchless.’” Said argument is not persuasive but a misread of the outstanding Office action.
Boillot is cited for specifically spelling out “audio” control with a clockwise and a counterclockwise gestures. The clockwise and counterclockwise inputs by touching on a touch-sensitive surface is disclosed in Li. Figure 4G and Figure 4H of Li clearly depict clockwise and counterclockwise inputs respectively.

B.	Group B: claims 4, 11, and 18 are allegedly allowable and definite.

Appellant argues that “35 USC §112 (pre-AIA ) does not require that each feature of a claim must recite a “technical feature.” Although the wording “technical feature” is not spelled out in the 35 USC §112 requirements, technical features are expected in patent applications, particularly, dependent claims are required to further limit their parent claims. In the present case, claim 4 recites “the stationary gesture is detected irrespective of a location at which the input is received on the touch-sensitive surface”, which literally reciting the claim 2 feature of “detecting an input on the touch-sensitive surface of the electronic device”.
In addition, Appellant argues that claim 4 is directed to a stationary gesture. Therefore, claim 4 further limits claims 2 and 3. However, what type of a gesture constitutes a “stationary gesture” is still unclear because Appellant fails to clearly define “stationary gesture”, either in the Specification of the present invention or in the pending claims. Before receiving clear definition of “stationary gesture” vs. “non-stationary gesture” or “gesture”, claim 4 is deemed indefinite and fails to further limit its parent claims.

	C.	Group C: dependent claims 5, 12, and 19 are allegedly allowable and definite.

	Appellant argues that “the Examiner alleges that it is unclear whether the limitations of dependent claim 5 apply to the bezel of the touch-sensitive surface, and whether the touch-sensitive surface is concave. However, these are issues of breadth rather than definiteness. … a touch-sensitive surface that is round could be concave, convex, or flat while still satisfying the claim requirements.” Said argument is not persuasive because there is no reason why said clarification was not previously submitted, otherwise, prior art citations would have been provided.
It is noted that Appellant mistakenly discusses round touch-sensitive surface, claim 5 recites a touch-sensitive surface has curved edges. When “edges” are claimed, it is reasonable to question if the bezel is included? Appellant fails to provide any clarification before the present Brief. 
	D.	Group D: dependent claims 6, 13, and 20 are allegedly allowable and definite.

	Appellant argues that “a touch-sensitive surface that is round could be concave, convex, or flat while still satisfying the claim requirements. … the Examiner has not cited to any portion of the references as disclosing any of these aspects.” (emphasis added) Said argument is not persuasive because there is no reason why said clarification was not previously provided, otherwise, prior art citations would have been provided.
	Further, Appellant argues that “these are issues of breadth rather than definiteness.” However, “definiteness” of claim recitations comes before “breadth” of claim interpretation. For example, a broad interpretation of round may include sphere shape, which clearly contradicts Appellant alleged “concave” or “convex”. Hence, it is impossible to render broad interpretation of claimed features when there is a pending indefinite issue.

	E.	Group E: The cited references allegedly do not disclose all of the elements of
		dependent claims 23-25.

	Without providing clarification between “stationary gesture” and “gesture”, Appellant argues that “the gesture disclosed by Li for transitioning from a pause state to a play state is not a stationary gesture, as required by the current claims.” Said argument is not persuasive for lack of the definition of “stationary gesture”.
	A “touch” input without moving fingers on a touch screen in contrast to a “gesture” input with moving fingers is well known in the art. Therefore, the “stationary gesture” requires a definition of being a “touch” input or a “gesture” input or an input in between. Thus far, no clarification is received from the Appellant. As a result, it is impossible to discuss the validity of the rejections of claims 23-25. The “Stationary gesture” is construed as “end of a gesture” and cited accordingly in the outstanding Office action. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ruay Ho/Primary Patent Examiner, Art Unit 2175                                                                                                                                                                                                        


Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                                                                                                                                                                                                          
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                                                                                                                                                                                                                               




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.